John E. Haapala, Jr.
OSB No. 061739
401 E. 10th Ave., Ste. 240
Eugene, OR 97401
Ph. 541-345-8474
Fax 541-345-3237
jeh@haapalaw.com
Attorney for Plaintiff



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON

SHAUNA ELLEN BARKER,                           Case No. 6:17-CV-01764-AC

    Plaintiff,
                                               ORDER AWARDING ATTORNEY FEES
  vs.                                          PURSUANTTOTHEEQUALACCESSTO
                                               JUSTICE ACT
COMMISSIONER,
Social Security Administration,

     Defendant.


        Based upon the stipulation of the parties, it is hereby ORDERED that, pursuant

to the Equal Access to Justice Act, 28 U.S.C. §§ 2412, an attorney fee in the amount of

$5,318.39 awarded to Plaintiff. If Plaintiff does not owe an outstanding debt eligible

under the Federal Treasury Offset Program, Defendant shall make the check payable to

Plaintiff's attorney and send to Plaintiff's attorney's office as follows: John E. Haapala,

Jr., 401 E 10th Ave., Suite 240, Eugene, Oregon, 97401.

        Ther: a : ; 0 r c~sts or expenses/:<:,E~(/id herein.

Datedthiso\kof~,2019.                        (~         u'-Q1=
                                           United S\ates ~iet Judge/Magistrate
                                                    '
Submitted by:
John E. Haapala, Jr.

1 - ORDER AWARDING ATTORNEY FEES PURSUANT TO THE EQUAL ACCESS
TO JUSTICE ACT
